Citation Nr: 0000559	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-55 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  The propriety of severance of service connection for 
degenerative joint disease (DJD) of multiple joints to 
include the left hip, both knees, both shoulders, sacroiliac 
joints, maxilla and mandible, sternum and cervical spine.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.

6.  Whether new and material has been submitted to reopen a 
claim for service connection for bilateral hearing loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for esophageal reflux.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to July 1990.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in March 1997 with 
respect to the issue of entitlement to an evaluation in 
excess of 10 percent for traumatic arthritis of the right 
hip.  More specifically, the Board noted that on Department 
of Veterans Affairs (VA) examination in May 1993, there was 
an indication of some limitation of motion of the right hip, 
and that in October 1993, service connection had been granted 
for degenerative arthritis of multiple additional joints with 
a continuation of a 10 percent rating for arthritis of all 
such joints on the basis that there was no limitation of 
motion of any joint.  The Board found that there had been no 
range of motion studies of all of the other joints and that 
right hip arthritis, if rated separately, would be rated at 
least 10 percent disabling because there was some degree of 
limitation of motion.  Accordingly, the Board directed the 
regional office (RO) to afford the veteran with a VA 
examination to ascertain whether there was any limitation of 
motion of every joint affected by degenerative arthritis, and 
if so, the degree thereof.  The VA examiner was to also 
report on all ranges of motion of all joints and comment on 
whether motion of any joint was affected by degenerative 
arthritis, whether there was painful motion, and whether 
there was an additional range of motion loss due to pain on 
use or flare-ups.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  Thereafter, the RO was to separately evaluate each 
major joint and group of minor joints affected by 
degenerative arthritis and specifically inform the veteran 
and his representative of what rating had been assigned for 
degenerative arthritis of the right hip.

The record then reflects that the veteran was afforded the 
above-noted examination.  However, based on the results of 
that examination and a review of the October 1993 rating 
decision which granted service connection for arthritis of 
joints other than the right hip, the RO concluded that the 
October 1993 rating decision contained clear and unmistakable 
error (CUE), and that service connection for degenerative 
arthritis of joints other than the right hip should be 
severed.  The RO also determined that the veteran was not 
entitled to an increased evaluation for his service-connected 
right hip disability.  The Board has determined that the 
issue of severance has clearly been developed for current 
appellate consideration.  

With respect to the remaining issues on appeal, the Board 
finds that they are properly in the context of determinations 
as to whether new and material evidence has been submitted to 
reopen claims for bilateral hearing loss, esophageal reflux, 
heart disease, and a right shoulder disorder, a new claim for 
a total disability rating based on individual 
unemployability, an original claim for service connection for 
a TMJ disorder, and a claim for an increased evaluation for 
service-connected right hip disability.  

With respect to the claim for an increased evaluation for a 
low back strain, however, the Board notes that following the 
Board's decision to increase the evaluation for this 
disability to 20 percent, the veteran did not appeal this 
decision and a rating decision in May 1997 granted this 
rating effective from August 1, 1990.  Thereafter, the record 
does not reflect a notice disagreement as to the effective 
date assigned or a claim to reopen this issue until a claim 
in this regard was raised by the veteran in his substantive 
appeal, dated in October 1998.  As the record does not 
reflect the adjudication of this claim, the Board finds that 
entitlement to an evaluation in excess of 20 percent for low 
back strain is not currently a subject for appellate 
consideration, and is referred back to the RO for further 
adjudication.

With respect to the veteran's claim for a total disability 
rating based on individual unemployability due to service-
connected disability, the record reflects that the claim was 
raised by the veteran in March 1998, and that this claim was 
denied by a rating decision in July 1998.  Thereafter, while 
a notice of disagreement received in September 1998 and 
subsequent substantive appeal of October 1998, did not 
specifically mention this claim, the veteran's service 
representative identified the issue as one of the claims on 
appeal in November 1998, and it was certified for appeal that 
same month.  Thus, the Board finds that this issue has been 
sufficiently developed for current appellate review.  
However, as will be discussed below, in view of the need for 
initial consideration of the claim for an increased 
evaluation of the veteran's low back disorder, and the fact 
that this might have a direct impact on entitlement to a 
total disability rating based on individual unemployability, 
the Board finds that this issue must be remanded to the RO 
for further development following the adjudication of the 
issue of entitlement to an increased evaluation for low back 
strain.

In July 1999, the Board received correspondence from the 
veteran that was construed as a motion requesting 
disqualification of the Board Member who had participated in 
the matter at the time of the Board's remands in 1992 and 
1997 on the basis of bias against the claimant.  This motion 
was denied by the Vice Chairman of the Board in August 1999 
on the grounds that the veteran had failed to show good cause 
to disqualify the member under 38 C.F.R. § 19.12 (1999).

The Board would also note that to the extent that language 
contained within the veteran's substantive appeal of October 
1998 could be construed as a new motion for reconsideration 
of the Board decision of March 1997, the Board contacted the 
veteran in November 1999 to confirm his intentions in this 
regard.  A November 1999 report of contact reflects the 
veteran's position that there was no outstanding motion for 
reconsideration that still needed to be addressed by the 
Board.

Finally, the Board notes that in a separate decision, the 
Board has denied without prejudice the veteran's motion for 
CUE as to the Board decision of March 1997, on the grounds 
that the veteran properly withdrew his CUE motion under the 
applicable regulations.  Because the matters reaching the 
Board at this time involved originally a motion for CUE on 
the Board decision in March 1997, as well as whether new and 
material evidence had been submitted to reopen claims that 
were subject to a final decision by the Board Member who 
participated in the matter in March 1997, this matter was 
reassigned to the undersigned member by the Vice Chairman 
under 38 C.F.R. §§ 19.3, 19.13 (1999). 


FINDINGS OF FACT

1.  The factual basis for the grant of service connection for 
arthritis of joints other than the right hip in the rating 
decision of October 1993 was false.  The October 1993 rating 
decision therefore contained CUE, and severance of service 
connection for arthritis of joints other than the right hip 
was proper.

2.  Traumatic arthritis of the right hip is manifested by 
symptoms in an unexceptional disability picture that does not 
more nearly approximate and has never more nearly 
approximated flexion limited to 30 degrees, abduction lost 
beyond 10 degrees, or malunion of the femur. 

3.  The Board denied claims for service connection for 
bilateral hearing loss, esophageal reflux, heart disease, and 
a right shoulder disorder in March 1997.

4.  The evidence submitted since the March 1997 Board 
decision pertinent to the claims for service connection for 
bilateral hearing loss, esophageal reflux, heart disease, and 
a right should disorder is either cumulative and redundant, 
or does not bear directly and substantially upon the specific 
matter under consideration because it does not include 
medical evidence of current disability associated with 
bilateral hearing loss or a right shoulder disorder, or 
medical evidence which causally connects any existing hearing 
loss, esophageal reflux, heart disease or right shoulder 
disorder directly to disease or injury of service origins, or 
to manifestations of a compensable degree within any 
applicable presumptive periods following service.  

5.  A TMJ disorder was not shown in service and has not been 
linked by competent medical evidence to service.


CONCLUSIONS OF LAW

1.  The rating decision of October 1993 contained CUE in its 
grant of service connection for arthritis of joints other 
than the right hip, and service connection for arthritis for 
arthritis of joints other than the right hip was properly 
severed.  38 U.S.C.A. §§ 1131, 5112(b)(6) (West 1991); 38 
C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for traumatic arthritis of the right hip have not 
been met and have never been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5019, 
5251, 5252, 5253, 5254, 5255 (1999). 

3.  The March 1997 Board decision that denied claims for 
service connection for bilateral hearing loss, esophageal 
reflux, heart disease, and a right should disorder, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

4.  New and material evidence has not been submitted since 
the March 1997 Board decision pertinent to the claims for 
service connection for bilateral hearing loss, esophageal 
reflux, heart disease, and a right should disorder, and the 
claims are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.104, 3.156 (1999).  

5.  The claim for service connection for a TMJ disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance

Background

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (1998); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter, "the Court") has held that 38 C.F.R. § 
3.105(d) places the same burden of proof on VA when it seeks 
to sever service connection as 38 C.F.R. § 3.105(a) places 
upon a claimant seeking to have an unfavorable previous 
determination overturned.  See Baughman, 1 Vet. App. at 566.  

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether "clear and unmistakable error" was 
present under 38 C.F.R. § 3.105(a) in a prior determination, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Service medical records reveal a diagnosis of DJD of the 
right hip in part based on mild elevated uptake indicated by 
an in-service bone scan in April 1989.  This study was 
interpreted as "suggestive of mild degenerative changes."  
The service medical records, however, contain no diagnosis of 
DJD, nor any X-ray finding of arthritis, as to any other 
joint, including the left hip, knees, shoulders, sacroiliac 
joints, maxilla and mandible, sternum, and cervical spine.  
In June 1990, he was seen for complaints of bilateral hip 
pain.  A bone scan was interpreted to reveal mild increased 
uptake in the right hip and normal lumbosacral spine.  

At a September 1990 VA medical examination, within one year 
of the veteran's separation from service, the veteran's 
complaints included pain in the back, knees and feet.  
Physical examination disclosed normal findings with respect 
to the knees, including specifically normal range of motion.  
There was no tenderness of the knees on palpation.  X-rays of 
the hips, lumbosacral spine and knees revealed negative 
findings.  In addition to DJD of the right hip, however, the 
clinical diagnosis included DJD of the lumbar spine and both 
knees.

In a January 1991 rating determination, the RO granted 
service connected for a disability classified as 
"degenerative joint disease, right hip, history of injury."  
This disability was rated under Code 5010, for arthritis due 
to trauma.  The RO did not address whether "arthritis" of 
any form in the right hip was demonstrated for VA rating 
purposes in the absence of X-ray evidence of arthritis.  The 
question of whether there was CUE in the grant of service 
connection for "arthritis" or the right hip is not before 
the Board.  The veteran disagreed with that determination and 
was provided a statement of the case in April 1991 that 
reflected that his right hip disability was rated as 
arthritis due to trauma.

VA outpatient records from April 1991 reflect that the 
veteran complained of shoulder pain since service and that 
there was an assessment of DJD by history and to rule out DJD 
of the shoulders.  It was noted that shoulder X-rays were 
taken at this time, but that it was not necessary for the 
veteran to wait for the results.

At a personal hearing in May 1991, the veteran indicated that 
he injured both knees in service and continued to have 
problems.  He stated that VA had X-rayed his knees in March 
of 1991 (transcript (T.) at pp. 8-9).  The VA also X-rayed 
his shoulders the previous month (T. at p. 10).  While the 
veteran acknowledged that there had been a diagnosis of DJD 
with respect to the right hip, he denied any problem with 
respect to the left hip (T. at p. 10).  He also denied any 
problems with respect to the elbows, wrists and hands (T. at 
pp. 10-11).  

In a September 1992 remand, the Board noted that the veteran 
had raised issues including a claim for an increased rating 
for "traumatic arthritis" of the right hip.

An April 1993 VA bone scan, interpreted in May 1993, was 
found to reveal abnormal findings compatible with (1) dental 
inflammatory disease involving the maxilla and mandible, (2) 
inflammatory/degenerative joint disease versus prior trauma 
involving the sternum, and (3) inflammatory/degenerative 
joint disease involving the lower cervical spine, the 
sacroiliac joints, knees, and tarsal areas of both feet.

VA medical examination in May 1993 revealed that April 1993 
X-rays of the knees, shoulders and lumbosacral spine were 
negative, as were X-rays of the pelvis, hips and cervical 
spine.  It was noted that the veteran handed the examiner a 
report of a then-recent May 1993 bone scan which had been 
interpreted to reveal inflammatory/degenerative joint disease 
versus prior trauma involving the sternum, lower cervical 
spine, the sacroiliac joints, knees, and tarsal areas of both 
feet.  In response, the examiner commented that the diagnosis 
of DJD was made on the basis of appropriate X-rays and not on 
the basis of a bone scan.  The examiner further noted that 
all of the veteran's X-rays revealed normal mineralization.

A rating action in October 1993 granted service connection 
for degenerative joint disease of "both knees", the 
cervical spine, the maxilla, the mandible, the sacroiliac 
joints, tarsal joints of the feet, the left hip and the 
sternum.  The reported basis for this decision was that 
"service medical records show X-ray evidence of degenerative 
joint disease" of these joints.  The rating action did not 
identify the date or dates of such purported X-ray findings 
in service.

At a personal hearing in February 1994, the veteran 
maintained that he had DJD and that it was spreading 
everywhere (T. at p. 12).

In a September 1995 supplemental statement of the case, the 
veteran's right hip disability was referred to as 
"degenerative arthritis."

A May 1996 VA outpatient treatment record discloses that the 
veteran was referred for evaluation of TMJ.  The assessment 
was "pain on manipulation" of the TMJ.

A VA whole body scan in June 1996 was interpreted to reveal 
dental inflammatory disease in the maxilla and mandible, 
inflammatory/degenerative joint disease versus prior trauma 
involving the sternum, inflammatory/degenerative joint 
disease in remaining areas as noted on previous examination, 
equivocal left humerus findings, minimal right wrist 
findings, and new findings with respect to the right 
shoulder, distal left humerus, elbows, and right wrist.

VA outpatient records from August 1996 reflect an assessment 
which included DJD.

VA dental examination in December 1997 revealed no bone loss-
osteophytic growth on the anterior articular surface of the 
left TMJ condyle.  

A December 1997 VA bone scan was interpreted to reveal an 
impression of mild periodontal disease, 
inflammatory/degenerative disease versus post-traumatic 
change in the sternum, and changes of degenerative joint 
disease in the lower cervical spine, sacroiliac joints, 
knees, shoulders, sternoclavicular joints, and likely in the 
tarsal areas of the feet.  Also noted was increased uptake at 
the anterior tibial tuberosities, consistent with possible 
tendonitis.

A January 1998 VA joints examination included a comprehensive 
review of the veteran's service and post-service medical 
records.  The examiner noted that records showed that results 
of a bone scan ordered in June 1990 were completely normal, 
and that X-rays in September 1990 revealed negative findings.  
He noted that X-rays in December 1997 of both hips, the 
lumbosacral spine, pelvis, cervical spine, both shoulders, 
both hands, both wrists, both knees and the right foot were 
all normal.   The physician commented that a technetium-99 
bone scan in December 1997 disclosed increased uptake 
suggestive of possible degenerative joint disease in the 
lower cervical spine, sacroiliac joints, knees, shoulders 
sternoclavicular joints and "likely in the tarsal areas of 
the feet."   He observed, however, that the increased uptake 
on this scan does not specifically indicate degenerative 
arthritis and is often seen with other problems to include 
infection, fractures, tumors and inflammatory conditions.  
Thus, the physician deemed them nonspecific, and they needed 
to be correlated carefully with other studies to include 
plain x-rays and "if needed additional imaging such as 
computed tomography (CT) scans and magnetic resonance imaging 
(MRI)s."  

After reporting clinical findings on examination, the 
physician stated that the significant x-ray findings included 
minimal narrowing of the C6-C7 and C5-C6 disk spaces.  There 
was minimal associated spurring of C5-C7.  "No other 
abnormalities were seen."  It was suggested that a MRI be 
obtained to rule out disk herniation of the cervical spine.  
Diagnoses included: degenerative joint disease of the 
cervical spine at C5-C6, C6-C7; possible mild right shoulder 
impingement syndrome with "[n]o significant X-ray evidence 
for degenerative arthritis involving either right or left 
shoulders with the exception of mild increased uptake noted 
on the technetium-99 bone scan which is nonspecific"; no 
significant clinical evidence of degenerative arthritis of 
the hips, with some suggestion of right greater trochanteric 
bursitis, negative plain X-rays, but mildly increased uptake 
on technetium-99 scan which is nonspecific; bilateral 
patellofemoral malalignment with retropatellar pain syndrome 
and patellar tendinitis, no clinical evidence for significant 
osteoarthritis, once again with the exception of increased 
uptake on technetium-99 scan which is nonspecific; no 
significant evidence for sacroiliac abnormalities based on 
plain X-rays, nonspecific tenderness on palpation of the 
sacroiliac joint, bilaterally, which may overlap with prior 
documented lumbosacral spondylolysis.

The examiner concluded that the veteran might have "minimal 
early changes" of degenerative arthritis involving 
especially the cervical spine, but that these were not 
significantly causative of disability in terms of plain-X-ray 
findings.  

At a January 1998 VA functional capacity examination, the 
veteran reported a history of DJD and pain in his back, right 
shoulder, and knees.

At a personal hearing in May 1998, the veteran described the 
strenuous activities involved in his duties as a musician in 
service (T. at pp. 3-4).  At that time, he was treated for 
problems with his knees, shoulders and feet (T. at p. 5).  He 
was also treated while stationed in Germany (T. at p. 5).  He 
also noted that he initially injured his foot in service and 
that this contributed to his problems with the knees, hips 
and back (T. at p. 6).  Post service, the veteran installed a 
hot tub for his multiple joint DJD (T. at p. 7).  

The veteran also offered a medical article on arthritis that 
noted that bone scans could detect degenerative changes years 
before X-rays (T. at pp. 14-15).  He denied getting a full 
body scan until 1993, at which time DJD was noted in multiple 
areas (T. at p. 15).  The veteran then offered a second 
article which dealt with the etiology and nature of DJD (T. 
at p. 16).  The veteran maintained that the VA changed the 
identification of his service-connected arthritic condition 
to traumatic arthritis to better support the position to 
sever service connection for DJD of the other joints (T. at 
pp. 18-19).  The veteran further maintained that arthritis of 
multiple joints was demonstrated by VA examination in August 
1990 (T. at p. 20).  There was also a claim of arthritis of 
the maxilla and mandible (T. at p. 23).





Analysis

Initially, the Board notes that the record reflects that the 
RO met the procedural requirements of 38 C.F.R. § 3.105(d).  
The rating decision of April 1998 proposing severance of 
service connection for degenerative arthritis of joints, 
other than the right hip, sets forth all material facts and 
reasons for the proposed severance.  The appellant was 
notified of the proposed severance by letter to his address 
of record dated on April 10, 1998, and was given an 
opportunity to present additional evidence and offer 
testimony at a personal hearing if he chose to do so.  The 
record further shows that the veteran offered testimony and 
other evidence in support of his contention that severance 
was not warranted at a personal hearing in May 1998.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.

The Board finds that the October 1993 rating decision, 
wherein the RO granted service connection for degenerative 
arthritis of joints other than the veteran's right hip, did 
so on the erroneous basis that the service medical records 
contained medical evidence of arthritis by X-ray in joints 
other than the right hip.  Simply stated, the service medical 
records contain no X-ray evidence of arthritis of any of 
these joints.  Nor is there any indication in the record that 
medical evidence of arthritis by X-ray of any of these joints 
was of record in 1993 and subsequently lost or misplaced.  
The rating action did not identify the date or circumstances 
under which any of this purported evidence was created, and 
there are no collateral references within the service medical 
records or the post service records indicating any such 
evidence ever existed.  Hence, the rating decision contains 
clear and unmistakable error.  See Fugo, 6 Vet. App. at 43.

In addition, as was also noted by the RO, there was no 
medical evidence of a manifestation of arthritis of a joint 
other than, purportedly, the right hip within one year 
following service, and no medical evidence linking any 
current arthritis of a joint other than the right hip to 
service or to a period of one year after service.    Although 
the veteran may contend that his arthritis of the right hip 
was an initial manifestation of multiple joint arthritis, and 
that he should therefore remain service connected for all 
joints as to which degenerative arthritis may be diagnosed, a 
lay witness is not competent to render medical diagnoses or 
opinions of medical causation.  In this regard, the Board 
recognizes that there is some indication that the veteran may 
have had some form of medical training in that he has applied 
for medical technician positions.  There is no showing in the 
record, however, that the appellant's training, education or 
experience qualifies him to render competent medical opinions 
on the diagnosis and etiology of arthritis.  See Grottveit, 5 
Vet. App. at 93 (holding that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

With respect to the argument that the RO altered the 
classification of the service-connected right hip disability 
from degenerative to traumatic arthritis to support the 
severance of service connection for degenerative arthritis of 
multiple joints, the Board first notes that the original 
rating action classified the disability of the right hip as 
of "degenerative" joint disease of traumatic origins, both 
in the description and by the assignment of a rating code 
that was for arthritis due to trauma.  The veteran was 
notified of the classification and the assigned rating 
criteria in April 1991.  In 1992, the Board specifically 
referred to the veteran's right hip disability as "traumatic 
arthritis."  Although the RO in its communications has used 
the term "degenerative arthritis" on several occasions, the 
record plainly reflects that the actual rating decision 
granting service connection clearly identified the right hip 
disability as of traumatic origins.  This determination was 
in line with the service medical records that did not reflect 
a generalized degenerative process involving more than the 
right hip.  In fact, arthritis confirmed by X-ray was not 
demonstrated by the VA examination post service and thus 
"arthritis" for VA compensation purposes under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, was not demonstrated at 
the time service connection was granted for the disability of 
the right hip.  This is not to say that a right hip 
disability was not present, but the classification of that 
disability as "arthritis" for VA compensation purposes, as 
opposed to the rating of the right hip disability by analogy 
to traumatic arthritis, was questionable to say the least.  
Even at the time of the most recent VA examination, plain X-
rays of the right hip taken in December 1997 were read as 
normal.  

In his written argument, the appellant appears to maintain 
that the RO violated the mandate of the Board's 1997 remand.  
Specifically, he apparently believes that since the Board's 
remand directed development as to the presence or absence of 
limitation of motion and pain on motion, and that these 
findings then be considered for rating purposes, the RO was 
foreclosed from considering severance of service connection 
for degenerative arthritis of multiple joints.  Although the 
veteran does not specifically cite Stegall v. West, 11 Vet. 
App. 268 (1998), it appears to the Board that this line of 
argument effectively invokes that decision.  In that 
decision, the Court held that a remand by the Court or the 
Board confers on the claimant a right, as a matter of law, to 
compliance with the terms of the remand.  To the best of the 
Board's knowledge, the question of whether the RO is 
precluded from severing service connection for a disability 
that is subject to a remand by the Board on the issue of 
entitlement to an increased rating for that disability 
because of Stegall has not been addressed by the Court.  A 
review of the reasoning of the Court in the cases cited above 
involving severance, however, clearly indicates that the 
regulatory provisions creating the authority to severe 
service connection were expressly recognized by the Court to 
permit consideration of evidence added to the record after 
the rating action under challenge to avoid placing the VA in 
the "impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Daniels, 10 Vet. App. 
at 480.   The Board finds this logic would equally apply to 
this situation where subsequent review of a rating 
determination granting service connection identified a clear 
and unmistakable error at a time when the claim was in remand 
from the Board on a claim for an increased rating.  The Board 
does not read anything in Stegall that holds or implies that 
a remand by the Board precludes, as a matter of law, the 
identification of CUE.  Since the original grant of service 
connection was in error, and thus service connection properly 
has been severed, it follows that the actions directed by the 
Board in its remand are moot as there is no legal entitlement 
to an increased compensation rating for nonservice-connected 
disabilities. 

With respect to the medical articles which discuss arthritis, 
the Board finds that these articles are far too generic to 
support a finding on the facts of this record that arthritis 
of multiple joints was present in service, manifest to a 
compensable degree within one year thereafter or otherwise 
causally related to service.  Therefore, a medical opinion 
specifically linking the veteran's multiple joint arthritis 
to service is required.  See Mattern v. West, 12 Vet. 
App. 222 (1999); Wallin v. West, 11 Vet. App, 509, 514 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Rucker v. 
Brown, 10 Vet. App. 67 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Here, the medical evidence of record 
also does not show that the appellant's DJD was initially 
manifest as degenerative arthritis of the right hip and 
subsequently spread to other joints.  Nor does the medical 
evidence show that DJD was present in multiple joints in 
service in addition to the traumatic arthritis of the right 
hip.

The Board further notes that the question of whether there is 
medical evidence of degenerative arthritis of joints other 
than the right hip in service, or manifestations of 
degenerative arthritis of joints other than the right hip 
within one year of service, or which links degenerative 
arthritis of joints other than the right hip to service, is a 
question of fact.  While the veteran places significant 
reliance on a VA medical examination diagnosis of DJD of the 
knees and lumbar spine as early as September 1990, the 
contemporaneous X-rays findings as to these areas revealed 
negative findings, and there is medical evidence that a 
previous June 1990 bone scan also revealed negative findings.  
For VA compensation purposes, arthritis must be demonstrated 
by X-ray findings in order to support a compensable rating 
under any circumstances.  Diagnostic Code 5003.  In this 
regard, the requirement that arthritis be demonstrated by X-
ray is comparable to the definition of what level of hearing 
loss will constitute a disability for VA compensation 
purposes set forth in 38 C.F.R. § 3.385 (1999).  Thus, a 
clinical diagnosis of DJD of the knees or lumbar spine, in 
the face of negative X-ray evidence, can not establish the 
presence of DJD to a compensable degree within the 
presumptive period.  In summary, the record reveals no 
evidence of arthritis of any joint, apart from the clinical 
diagnosis of arthritis of the right hip, in service.   
Arthritis of any joint was not demonstrated to a compensable 
degree within one year after service, and there is no 
competent medical evidence that relates current arthritis of 
any joint, apart from the right hip, to service.  

With respect to medical evidence added to the record 
following the October 1993 rating decision, the Board again 
notes that it is not limited to the evidence before the RO 
when it made its decision to grant service connection, 
Daniels, 10 Vet. App. at 480; Venturella, 10 Vet. App. 342-
43, and that pursuant to 38 C.F.R. § 3.105(d), a change in 
diagnosis may be accepted as a basis for severance.  In the 
instant case, however, the Board does not find that the grant 
of service connection is clearly and mistakable erroneous due 
to a change in diagnosis, but rather because of the October 
1993 rating decision's reliance on nonexistent service 
medical evidence.   The Board further finds that it is 
undebatable that had the October 1993 adjudicators relied on 
the true facts, there would have been no basis upon which to 
grant service connection, and that service connection would 
have been denied.  

The Board also notes that the medical evidence added to the 
record since this decision does not permit service connection 
to stand as there has been no medical evidence produced which 
documents arthritis of a joint other than the right hip in 
service or manifest to a compensable degree within one year 
after service, or that links such disability to service or 
within one year thereafter.  Even as late as January 1998, 
the existence of arthritis of any joint other than the right 
hip, or possibly the cervical spine, remains unconfirmed by 
X-ray.  The Board has considered the comments by the January 
1998 examiner pointing out that increased uptake demonstrated 
by a bone scan is nonspecific as to whether it discloses 
arthritis.  The examiner added that such findings needed to 
be correlated carefully with other studies to include plain 
X-rays and "if needed additional imaging such as CT scans 
and MRIs."  In this regard, the record shows that X-rays of 
the joints in question were found to be negative.  Thus, 
arthritis for VA rating purposes was not demonstrated as late 
as December 1997.  Accordingly, a remand for CT scans or MRIs 
could only establish, at best, the current presence of 
arthritis.  It could not establish the presence of arthritis 
for VA rating purposes nor is there any indication it could 
establish the presence of arthritis of a joint, other than 
the right hip, in service or related to service.  While the 
examiner did provide a clinical diagnosis of degenerative 
joint disease of the cervical spine, he also noted that X-
rays of the cervical spine were negative.  Thus, even 
assuming arthritis is currently present in the cervical 
spine, it is not demonstrated by X-ray for VA compensation 
purposes and there is no competent medical evidence linking 
arthritis manifest in 1997 or 1998 to a period of service 
ending in 1990.  Therefore, since a remand for further CT or 
MRI imaging could not establish a fact that could change the 
outcome of this matter, there is no basis for such further 
development. 


II.  Traumatic arthritis of the Right Hip

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  With respect to the 
veteran's contention that the most recent VA medical 
examination did not comply with the directives set forth in 
the Board's remand of March 1997, the Board does not agree.  
In this regard, the Board notes that in part, it previously 
remanded this matter for further examination in order to 
obtain specific findings as to exertional pain and functional 
limitations related to the veteran's traumatic arthritis of 
the right hip.  It is clear from the record that the examiner 
thoroughly reviewed the veteran's medical records prior to 
the examination, that he spent considerable time with the 
veteran, that he noted that the veteran walked with a limp, 
and that he considered the veteran's discomfort based on 
palpation of the left greater trochanteric area in comparison 
to the right.  To find the examination inadequate in this 
circumstance would involve substituting the medical opinion 
of the veteran, his representative, or medical opinion of the 
Board, for the examining physician's opinion.  There is no 
showing that the veteran or his representative possess 
sufficient medical credentials to challenge the judgment of 
the physician, nor does the Board purport to have such 
expertise.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the Board finds no basis for a remand under 
Stegall, supra, or on the basis of alleged inadequacy of the 
examination. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5251, a maximum 
evaluation of 10 percent is warranted where extension of the 
thigh is limited to 5 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 percent 
evaluation is warranted where flexion of the thigh is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 10 percent 
evaluation is warranted for limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, affected leg, or 
for limitation of adduction of the thigh, cannot cross legs.  
A 20 percent evaluation is warranted for limitation of 
abduction of the thigh where motion is lost beyond 10 
degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 percent 
evaluation is warranted when there is malunion of the femur 
with slight knee or hip disability.  When there is malunion 
of the femur with moderate knee or hip disability, a 20 
percent evaluation is warranted.

The Schedule for Rating Disabilities provides that the normal 
range of hip abduction is from 0 degrees to 45 degrees.  The 
normal range of hip flexion is from 0 degrees to 125 degrees.  
38 C.F.R. § 4.71a, Plate II.

The veteran's traumatic arthritis of the right hip is 
currently evaluated at 10 percent under Diagnostic Code 5252 
for flexion of the thigh which is limited to 45 degrees, and 
under 5010, that is rated under 5003 for DJD which, in turn, 
directs that the rating be awarded on the basis of limitation 
of motion of the affected part.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint involved (DC 5200 etc.).  In the most recent 
rating decision of July 1998, although the RO did not find 
that the ranges of motion were limited to a compensable 
degree of themselves, some limitation of motion and objective 
evidence of pain at the extremes of motion warranted a 
compensable evaluation.

A review of the history of this disability shows that service 
connection for a disability rated as traumatic arthritis of 
the right hip was granted and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010 by 
an January 1991 rating decision, based on service medical 
records and VA medical examination in November 1990.  Service 
medical records were found to show that in March 1989, the 
veteran reported that he developed low back and right hip 
pain after running, and that an April 11, 1989 bone scan was 
interpreted to reveal that the right hip had increased uptake 
suggestive of degenerative changes.  Approximately six days 
after the bone scan, the veteran reported that he had not had 
any right hip pain for the previous four or five days.  In 
late April 1989, the veteran reported increased pain while 
doing exercises, and the assessment was mild DJD of the right 
hip.  Service medical records reflect additional treatment 
for right hip pain in June 1989, June 1990, and July 1990, at 
which time the veteran reported hip problems since March 1989 
and the use of a cane since June 1990.  In-service right hip 
evaluation in July 1990 revealed flexion at 100 degrees with 
normal indicated as 140 degrees, abduction at 35 degrees with 
normal indicated as 40 degrees, adduction at 20 degrees with 
normal indicated as 40 degrees, external rotation at 35 
degrees with normal indicated as 40 degrees, and internal 
rotation at 25 degrees with normal indicated as 40 degrees.

VA medical examination in September 1990 revealed that the 
veteran reported a history of injuring his right hip in 1989 
while running across a parking lot.  At that time, he had a 
sudden attack of sharp back and hip pain and eventually, 
after a thorough examination, there was a bone scan and X-
rays.  The opinion was that he had suffered DJD of the back 
and hip.  Physical examination at this time revealed that the 
veteran walked with a limp.  There was no notation as to 
limitation of motion of the hip and X-rays of the hip, knees 
and lumbar spine were interpreted to reveal negative 
findings.  The clinical assessment included DJD of the right 
hip, lumbar spine and both knees.

VA outpatient records from April 1991 reflect that at the 
beginning of the month, examination of the hips revealed full 
range of motion and an assessment of DJD by history.  At the 
end of the month, the veteran reported intermittent pain 
since an in-service injury in 1988 across the low back and 
into the hip area.  The assessment included DJD of the right 
hip by history.

Following the issuance of a statement of the case as to this 
issue in April 1991, the veteran filed a substantive appeal 
in which he stated that he would be presenting his 
contentions at his hearing scheduled in May 1991.  At the 
veteran's personal hearing in May 1991, the veteran did not 
offer any testimony regarding the claim for an increased 
evaluation for his right hip disorder.

However, in a remand of the Board, dated in September 1992, 
the Board noted that the issue of entitlement to an increased 
evaluation for a right hip disorder, classed as traumatic 
arthritis, had been sufficiently developed for appellate 
review, and requested further development with respect to 
this issue, including the scheduling of an examination in 
which the examiner was to provide full range of motion 
studies for the veteran's right hip.

April 1993 VA X-rays of the hips were interpreted to reveal 
negative findings.  An April 1993 VA whole body bone scan was 
interpreted to reveal increased uptake involving the 
sacroiliac joints.

VA medical examination in May 1993 revealed that the veteran 
complained of pain in both hips.  The ranges of motion of the 
hips demonstrated flexion of 120 degrees bilaterally, 
abduction at 45 degrees bilaterally, adduction of 30 degrees 
on the right and 45 degrees on the left, internal rotation of 
15 degrees on the right and 30 degrees on the left, and 
external rotation of 45 degrees on the right and 45 degrees 
on the left.  X-rays of the hips were noted to have revealed 
negative findings.  With respect to the findings noted in the 
April 1993 bone scan, the examiner indicated that a diagnosis 
of DJD was made on the basis of appropriate X-rays and not on 
the basis of a bone scan.  

An October 1993 rating decision determined that medical 
evidence had not demonstrated a material change in the right 
hip disability since the previous evaluation to warrant a 
change in the 10 percent evaluation.  This rating decision 
also combined this disability with DJD of the other hip, 
knees, sacroiliac joints, tarsal joints of the feet, maxilla, 
mandible, sternum, and cervical spine.

At a personal hearing in February 1994, the veteran again did 
not offer any testimony regarding his right hip disability.

A VA outpatient record from June 1995 noted an impression 
which included DJD.  A May 1996 VA outpatient record noted 
the veteran's complaint of DJD after physical activity 
involving the lower back, shoulders, hips, knees and ankles.  
A June 1996 VA whole body scan again noted increased uptake 
in the sacroiliac joints.

Thereafter, in March 1997, the Board again remanded this 
issue for further medical development, to include the 
scheduling of an examination to be conducted in accordance 
with the requirements established in the case of Deluca v. 
Brown, supra.

A VA joints examination in January 1998 revealed that the 
examiner underwent a comprehensive review of the veteran's 
medical records.  Pertinent to this issue, the examiner noted 
that service medical records revealed complaints of radiating 
right hip pain, and that a February 1989 bone scan had 
revealed degenerative changes involving the right hip.  The 
examiner also noted continued reports of right hip pain in 
June 1989, with tenderness exhibited in the right 
trochanteric region.  Subsequent in-service entries indicated 
complaints of right hip pain in August 1989.  In June 1990, 
magnetic resonance imaging (MRI) of the hips was indicated to 
reveal no evidence of vascular necrosis, and that there was a 
July 1990 diagnosis of arthritis of the right hip secondary 
to probable hip dysplasia (developmental hip disease).  Post 
service, the examiner noted that VA X-rays of the hips in 
1990 revealed negative findings, and that a bone scan 
revealed increased uptake which resulted in a diagnosis for 
other joints of possible degenerative versus inflammatory 
joint disease.

The examiner noted that the veteran's then-current complaints 
included pain in the hips, right greater than left, which was 
indicated to be slight and frequent.  On an occasional basis, 
the pain was reportedly moderate to severe.  The right hip 
was noted to be worse than the left.  The veteran did not use 
a cane or crutch, and he reported a decreased range of motion 
of the hips.  Physical examination noted that previous 
assessment of DJD of the joints was based solely on 
technetium-99 bone findings, and that December 1997 X-rays of 
the right and left hip revealed negative findings.  The 
examiner further commented that while a technetium-99 bone 
scan in December 1997 was interpreted to reveal uptake 
suggestive of possible DJD in the lower cervical spine, 
sacroiliac joints, knees, shoulders, sternoclavicular joints, 
and tarsal areas of the feet, increased uptake did not 
specifically indicate DJD, and could also indicate other 
problems such as infection, fractures, tumors, and 
inflammatory conditions.  As such, the examiner noted that 
the findings were believed to be nonspecific and must be 
correlated carefully with other studies to include plain X-
rays, and if needed, additional imaging such as CT scans and 
MRI's.

Examination of the right and left hip revealed normal log-
rolling bilaterally, and no apparent arthralgia with weight 
bearing.  There was tenderness with compression of the 
greater trochanter on the right and hip range of motion on 
the right measured 95 degrees of flexion.  Extension was 
possible to 40 degrees beyond neutral, internal rotation was 
possible to 20 degrees, external rotation possible to 60 
degrees, abduction measured 60 degrees and adduction, 30 
degrees.  There was also pain at the extremes of motion of 
the hips in external rotation in addition to abduction and 
adduction.  Less pain was noted at the extreme of flexion of 
the right hip.  The veteran's left hip range of motion also 
produced pain at the extremes, particularly in abduction, 
adduction and flexion.  Flexion measured 95 degrees.  
Extension was possible to 30 degrees beyond neutral.  
Internal rotation was noted at 20 degrees with external 
rotation measuring 60 degrees.  Abduction measured 60 degrees 
and adduction 30 degrees.  No obvious clinical swelling, 
increased warmth or deformity was appreciated on examination 
of the hips.

The diagnosis included no significant clinical evidence for 
degenerative arthritis of the right or left hips, but some 
suggestion of possible right greater trochanteric bursitis.  
X-rays of the right and left hips were interpreted to reveal 
negative findings, but increased uptake was again noted 
mildly in terms of the technetium bone scan which was 
indicated to be nonspecific.  In summary, the examiner 
concluded that the veteran might have minimal early changes 
of degenerative arthritis, and that overall, the veteran 
would benefit from minimal medial intervention for his 
current level of arthralgias which might or might not be 
related to early mild degenerative arthritis, especially 
pertaining to the shoulders, knees, sacroiliac joints, hips 
and feet.

An April 1998 rating decision continued the 10 percent 
evaluation for this disability, effective from August 1990, 
noting that earlier examination indicated complaints of pain 
and slight limitation of motion, and that more recent January 
1998 VA examination revealed limited motion on flexion and 
internal rotation, pain on extremes of motion, and no obvious 
clinical swelling, increased warmth or deformity.  The 
continuation of the 10 percent evaluation for disability 
class as traumatic arthritis of the right hip was found to be 
warranted based on limited, painful motion, and an 
extraschedular evaluation was not considered justified under 
38 C.F.R. § 3.321.

At the veteran personal hearing in May 1998, the veteran 
testified that constrictive boots contributed to the 
development of his right hip problem (T. at p. 6).  He later 
referred to textbook support for the proposition that bone 
scan could disclose degenerative changes years before X-rays 
(T. at pp. 14-15).  The veteran further noted how the pattern 
of his DJD was consistent with the type of development 
typical of this disease (T. at p. 16).  He again indicated 
how the DJD in each joint was related to one another (T. at 
p. 18).  The veteran also complained that the RO had 
recharacterized his right hip disability as traumatic 
arthritis in an effort to justify the denial of 
"degenerative" arthritis in other joints (T. at pp. 18-21).  
At the time of his most recent VA joints examination, the 
veteran indicated that when the examiner lifted his right 
hip, the veteran had to grab his buttocks because of the pain 
(T. at p. 31).  He noted that he reacted the same way when 
the examiner lifted his left leg (T. at p. 31).  

In a July 1998 supplemental statement of the case, the RO 
reviewed all prior VA examination of the right hip and noted 
that the ranges of motion were not limited to a compensable 
degree of themselves, but that there was some limitation of 
motion and objective evidence of pain at the extremes of 
motion warranted continuation of the 10 percent evaluation 
since August 1990.


Analysis

The Board has reviewed all pertinent evidence of record and 
again recognizes that this disability is currently assigned a 
10 percent rating under Diagnostic Code 5252 for limitation 
of flexion of the thigh to 45 degrees and Diagnostic Code 
5010, which is rated as for DJD under Code 5003, which, in 
turn, directs that arthritis is to be rated on limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis of the right hip 
established by X-ray findings will be rated a maximum of 10 
percent where extension of the thigh is limited to 5 degrees 
under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  A maximum 
rating of 10 percent is also available for limitation of 
adduction with the inability to cross legs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  A 20 percent evaluation based 
on limitation of thigh flexion would require flexion to be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  A 20 percent evaluation based on limitation of 
abduction would require abduction to be lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

As was noted above, in-service right hip evaluation in July 
1990 revealed flexion at 100 degrees with normal indicated as 
140 degrees, abduction at 35 degrees with normal indicated as 
40 degrees, adduction at 20 degrees with normal indicated as 
40 degrees, external rotation at 35 degrees with normal 
indicated as 40 degrees, and internal rotation at 25 degrees 
with normal indicated as 40 degrees.  Thereafter, while the 
September 1990 VA medical examination report did not contain 
a notation as to limitation of motion of the hip, VA medical 
examination in May 1993 revealed ranges of motion of the hips 
with flexion of 120 degrees bilaterally, abduction at 45 
degrees bilaterally, adduction of 30 degrees on the right and 
45 degrees on the left, internal rotation of 15 degrees on 
the right and 30 degrees on the left, and external rotation 
of 45 degrees on the right and 45 degrees on the left.  
Finally, VA joints examination in January 1998 revealed 
tenderness with compression of the greater trochanter on the 
right and hip range of motion on the right measuring 95 
degrees of flexion.  Extension was possible to 40 degrees 
beyond neutral, internal rotation was possible to 20 degrees, 
external rotation possible to 60 degrees, abduction measured 
60 degrees and adduction, 30 degrees.  There was pain at the 
extremes of motion of the hips in external rotation in 
addition to abduction and adduction, and less pain was noted 
at the extreme of flexion of the right hip.  

Thus, since the veteran is currently rated at 10 percent, 
Diagnostic Codes 5251 and 5253 (as it pertains to limitation 
of adduction), would not currently or previously afford the 
veteran a basis for an increased evaluation.  As the veteran 
does not currently or previously have thigh flexion limited 
to 30 degrees or abduction lost beyond 10 degrees, a 20 
percent rating is also not available under Diagnostic Code 
5252 or Diagnostic Code 5253, as it pertains to limitation of 
abduction.

A 20 percent or higher rating is not warranted under 
Diagnostic Code 5255, either, as the evidence does not 
demonstrate malunion of the femur, and there is no evidence 
of a flail hip joint for application of Diagnostic Code 5254.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5254 and 5255.  As 
there is no evidence of hip ankylosis, 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 is also not applicable.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, but concludes that the veteran's reports of 
pain, and findings of pain at the extremes of motion of the 
hips in external rotation, abduction, adduction, and flexion, 
reported interference with activity, and other disability 
related to his right hip since 1990 are not adequate to 
justify an additional increase in the evaluation of this 
disorder based solely on demonstrable pain on motion, fatigue 
after moderate use, loss of power, impairment, 
incoordination, and tenderness.  Significantly, upon VA 
examination in January 1998, while the veteran was noted to 
exhibit pain on extremes of right hip motion and there was a 
showing of a limitation of right hip motion as there had been 
previously, there was no evidence of compensable limitation 
of hip motion, and the examiner's finding of tenderness with 
compression of the greater trochanter on the right is not 
consistent with atrophy or disuse on the right side that is 
indicative of the level of pain that would singularly warrant 
an additional increase in evaluation.  The Board must point 
out that the finding on the examination was not extreme pain 
on motion as contended by the claimant, but pain at the 
extreme ends of the range of motion.  Further, based on an 
overview of the entire record, the Board finds that the RO 
liberally construed the record when it assigned a 10 percent 
evaluation in January 1991, effective August 1990, based 
solely on the veteran's subjective complaints of pain.  
Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for traumatic arthritis of the right hip is and 
was not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

The Board further agrees with the RO's determination that a 
higher rating was also not appropriate under 38 C.F.R. 
§ 3.321(b).  As to the disability picture presented, the 
Board cannot conclude that the disability picture as to the 
veteran's right hip is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  While the 
record does reflect recent complaints from the veteran with 
respect to his right hip, there has been no recent or 
frequent hospitalization for this disability.  In summary, 
the Board finds that the record does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating.

The Board notes that this determination is based not only 
upon the current level of the veteran's right hip disorder, 
but on the level of disability at the time of the veteran's 
disagreement with the initial evaluation assigned to this 
disability in January 1991.  See Fenderson v. West, 12 Vet. 
App. 112 (1999).  Should the severity of the disability in 
the right hip increase in the future, he may apply for an 
increased rating.


III.  Bilateral Hearing Loss, Esophageal Reflux, Heart 
Disease, and a Right Shoulder Disorder

Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease or an organic 
disease of the nervous system becomes manifest to a degree of 
ten percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 (1995), discussed below, then operates 
to establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The March 1997 Board decision determined that the veteran's 
claims for service connection for bilateral hearing loss, 
esophageal reflux, a heart disability, and a right shoulder 
disorder were not well grounded.  In the March 1997 decision, 
the Board found that the evidence did not establish a current 
disability associated with any bilateral hearing loss or a 
right shoulder disorder or, alternatively, that bilateral 
hearing loss, esophageal reflux, a heart disability, and/or a 
right shoulder disorder were in fact present during service 
or to a compensable degree within the appropriate presumptive 
periods following service separation.  Thereafter, 
applications to reopen each of these claims were denied by a 
rating decision in April 1998.

The Board's March 1997 decision was the last final denial as 
the veteran's claims for service connection for bilateral 
hearing loss, esophageal reflux, a heart disability, and a 
right shoulder disorder.  See Evans v. Brown, supra.

Since the March 1997 Board decision, additional pertinent 
evidence has been received as to these claims (some of which 
was already of record), that consists of the veteran's 
hearing testimony from May 1998, additional VA medical 
treatment records for the period of May 1993 to January 1998, 
several medical articles submitted in support of the 
veteran's claims, and additional VA medical examination in 
November and December 1997, and January 1998.

VA medical records for the period of May 1993 to November 
1997 reflect that in May 1993, the veteran reported an in-
service injury in October or November 1988, to either his 
right or left shoulder.  In January 1990, he reported that 
the opposite shoulder was injured.  At this time, the veteran 
complained of pain in both shoulders.  VA records from June 
1995 reflect diagnoses which included tinnitus and hearing 
loss.  

VA audiological examination in July 1995 revealed that 
hearing sensitivity in the left ear was within normal limits 
at 250 to 500 Hertz to a moderate hearing loss, and that 
hearing sensitivity in the right ear was within normal limits 
from 250 to 3000 Hertz to a mild hearing loss.  Word 
recognition was found to be at 100 percent in each ear.  The 
impression was moderate high frequency sensorineural hearing 
loss in the left ear, with decrease in hearing sensitivity 
noted at 500, 1000, and 8000 Hertz.  The impression for the 
right ear was mild high frequency sensorineural hearing loss, 
with no noted change in hearing sensitivity.  

VA chest X-rays in September 1995 were interpreted to reveal 
no coronary abnormalities.

VA medical records from May 1996 reflect that the veteran's 
complaints included gastroesophageal reflux disease (GERD) 
and DJD of the shoulders.  A June 1996 VA whole body scan was 
interpreted to reveal increased radiopharmaceutical uptake in 
the sternoclavicular joints and new findings of abnormally 
increased uptake in the right shoulder.  

On the authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
20
15
LEFT
15
25
30
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Pure tone average was 22 on each ear.  
The veteran reported tinnitus and hearing difficulties, and a 
history of noise exposure while in the Army band.  He 
reported that his tinnitus had been constant since about 1991 
or 1992, and fluctuated in volume from soft to moderately 
loud, and that pitch and quality of the sound changed over 
time.  Pure tone results were found to indicate the presence 
of normal hearing for adjudication purposes, with excellent 
speech recognition ability in each bilaterally.  Results were 
further found to be inconsistent with noise trauma and 
tinnitus was judged to be moderate.

A December 1997 VA whole body scan was interpreted to reveal 
mildly, diffusely increased activity in the shoulders and 
sternoclavicular joints.  The impression included changes of 
DJD in the shoulders.

January 1998 VA joints examination indicated that service 
medical records from January 1989 revealed complaints of pain 
at the suprascapular and parascapular regions of the right 
greater than left shoulders and in the cervicothoracic 
region.  The diagnosis was muscle strain and there was no 
indication of further complaints or treatment thereafter.  
The examiner also noted that the veteran had problems with 
ringing in his ears.  The veteran reported that he had to 
discontinue working on a cruise ship due to problems which 
included the shoulders.  The veteran further reported that 
his shoulder complaints originally developed from the 
repetitive lifting of instruments and practice he engaged in 
during service.  The current pain in his shoulders was 
described as continuous and slight.  With activity, pain 
increased to moderate to severe.  He sensed that there was 
decreased range of motion with pain in the right greater than 
left shoulders.  December 1997 X-rays of the shoulders were 
interpreted to reveal negative findings.

December 1997 technetium-99 bone scan was noted to reveal 
increased uptake suggestive of possible DJD of the shoulders.  
It was noted, however, that increased uptake on technetium-99 
bone scans did not specifically indicate degenerative 
arthritis, and was often seen with other problems to include 
infection, fractures, tumors, and inflammatory conditions.

The range of motion of the shoulders was noted on the right 
with active abduction measuring 120 degrees and forward 
flexion at 120 degrees.  Passively, 180 degrees could be 
achieved in abduction and forward flexion.  Shoulder 
extension was possible to 70 degrees, and external rotation 
allowed greater active abduction which then increased to 130 
degrees.  External rotation also allowed greater active 
forward flexion which increased to 160 degrees.  External 
rotation of the right shoulder was possible to 90 degrees, 
with internal rotation possible to 75 degrees.  The veteran 
was able to place his hand behind his back to the level of 
T10 on the right, and there was full strength in internal and 
external rotation, abduction, and forward flexion against 
resistance

Left shoulder range of motion measured actively at 160 
degrees of abduction and 180 degrees of forward flexion.  
There was a full 180 degrees of abduction with the shoulder 
and extremity in external rotation.  External rotation was 
possible to 90 degrees and internal rotation possible to 85 
degrees, actively.  Extension of the left shoulder was 
possible to 60 degrees.  No frank impingement signs were 
noted on testing either the right or left shoulders.  
Particularly, no crepitus was appreciated with abduction or 
forward flexion of either right or left shoulders.  There was 
no crepitus appreciated with the shoulder in a position of 90 
degrees and with active assisted internal and external 
rotation in this position.  This included both right and left 
shoulders in terms of this finding.  

Diagnoses included possible mild right shoulder impingement 
syndrome, with no significant X-ray evidence of degenerative 
arthritis involving either right or left shoulders with the 
exception of mild increased uptake noted on the technetium-99 
bone scan which was found to be nonspecific.  Overall, the 
examiner concluded that the veteran's arthralgias might or 
might not be related to early mild degenerative arthritis, 
especially pertaining to the shoulders, knees, sacroiliac 
joints, hips and feet.

January 1998 VA functional capacity evaluation revealed right 
shoulder range of abduction at 160 degrees, and left shoulder 
abduction at 150 degrees.  Maximum knuckle to shoulder lift 
was 70 pounds.  The veteran was noted to have complained of 
discomfort in his right shoulder after lifting 50 pounds.  
After an additional lift at 70 pounds, the veteran indicated 
that he had reached his maximum lifting ability.  The 
impression was that upper extremity active range of motion 
was with full limits bilaterally, however, since the 
veteran's lifting capacity was below the average for males, 
it was believed that the veteran was not suitable for the 
position offered which required the repeated lifting and 
carrying of supply cases.

At the veteran's personal hearing in May 1998, the veteran 
testified that he received treatment for shoulder pain during 
service (T. at p. 5).  In August 1989, he was treated for 
chest pain, and he noted that the electrocardiogram (EKG) at 
that time was negative and there was no diagnosis (T. at p. 
8).  Since then, he had had multiple EKG's with the VA (T. at 
p. 9).  The veteran noted that there had been findings of 
cardiomegaly, sinus bradycardia, sinus arrhythmia, sinus 
ventricular tachycardia, tachycardia and borderline EKG (T. 
at p. 9).  The veteran had also been equipped with a Holter 
monitor (T. at p. 9).  The veteran also noted that in 
February of 1991 or 1992, there was a finding of esophageal 
reflux for which the veteran was currently taking medication 
(T. at p. 9).  The veteran later articulated his contentions 
regarding the onset of arthritis of multiple joints in 
service (T. at pp. 15-21).  The veteran also offered two 
medical articles in support of his position (T. at p. 22).  
The veteran also noted that audiograms revealed extensive 
decay at various hearing thresholds which he attributed to 
service (T. at p. 24).  

As was noted previously, the record contains excerpts from 
two articles that discuss the development of arthritis and 
clinical features related to this disorder.


Analysis

During the pendency of this case, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In its analysis and reasoning, the RO essentially found that 
new and material evidence had not been presented in the July 
1998 supplemental statement of the case because none of the 
new evidence would well ground the subject claims and thereby 
change the RO's decision.  The Board finds that this 
conclusion appears to anticipate the Elkins test, but mingles 
steps one (new and material evidence) and two (a well 
grounded claim).  The current case law is ambiguous as to 
whether the lower threshold for new and material evidence set 
out by the Federal Circuit in Hodge could contemplate the 
possibility that a claim previously denied as not well 
grounded would be subject to reopening based upon evidence 
that in some arguable fashion "changes the picture" or 
makes a more "complete record," but still leaves the claim 
not well grounded.  In this regard, the Board acknowledges 
that the Elkins Court found that Hodge effectively decoupled 
the question of new and material evidence from the question 
of whether a claim was well grounded.  Elkins at 214.  In his 
concurring opinion, Judge Holdaway comments that Hodge stands 
for the proposition that any evidence would "contribute a 
more complete picture," and thus "pretty well [does] away 
with" materiality as an element of new and material 
evidence.  Id. at 220.  The Board further finds, however, 
that the Hodge Court specifically stated that a claim could 
be reopened where the additional evidence provides "a more 
complete picture of the circumstances surrounding the origins 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
(Emphasis added.)  Hodge at 1363.  The Board therefore 
concludes that Hodge still requires some showing that the new 
evidence must contribute a more complete picture of the 
origin of the disability, and thus the new evidence must not 
simply change the picture generally, but must change the 
picture as to the origin of the disability.  Accordingly, 
there remains some threshold of materiality under Hodge.

In this case, even assuming the additional evidence now 
indicates the presence of a current shoulder disability, the 
lack of competent medical evidence linking the current 
shoulder disability to service still leaves a record that 
does not provide a more complete picture as to the origins of 
the claimed disability.  The additional evidence still fails 
to demonstrate a current hearing loss disability for VA 
purposes, and there still remains no competent evidence 
linking heart disease or esophageal reflux to service.  Thus, 
the additional evidence with respect to applications to 
reopen claims for service connection for a hearing loss, 
heart disease and esophageal reflux is cumulative or 
redundant and is not new.  Alternatively, since none of the 
additional evidence alters the picture with respect to the 
origins of the claimed disabilities, the additional evidence 
is not material, as it does not bear substantially and 
materially on the specific matter under consideration.  
Accordingly, the Board finds that the RO's adjudication of 
the claims was consistent with the definition of new and 
material evidence set forth in 38 C.F.R. § 3.156(a), and the 
controlling case law governing new and material evidence.  
Thus, it is not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The critical questions in this case are and remain whether 
there is medical evidence of current disability associated 
with bilateral hearing loss, and competent evidence linking 
any current disability associated with esophageal reflux, a 
right shoulder disorder, a heart disorder, or bilateral 
hearing loss to service.  The evidence received since the 
March 1997 Board decision does not adequately address either 
one or the other (or both) of these fundamental questions as 
to all of these claims.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of these critical questions and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).

With respect specifically to the medical articles offered by 
the veteran in support of the claims, the Board notes that 
the Court has addressed whether medical texts or physicians' 
opinions containing generic statements that disorder A can 
cause disorder B can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, supra, 
the Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."

On the other hand, in Rucker v. Brown, supra, the Court 
addressed whether scientific articles could be used to 
establish a theory that non-ionizing radiation from naval 
radar could be linked to certain carcinomas and held they 
could.  In that case, however, the record also contained a 
supporting opinion from the treating physician that was 
specific to the facts of the appellant's claim and the Court 
cited both the articles and the opinion as the basis for 
finding the claim well grounded.  In this case, there is no 
medical opinion which sufficiently links the specific facts 
of this appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to reopen the claim is further 
supported by the case of Sacks v. West, supra, in which the 
Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, in the case of Mattern v. West, supra, the 
Court noted that it had previously addressed the relevance of 
medical treatise evidence to the determination of well-
groundedness, and determined that generally, an effort to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  The Court 
went on to indicate that medical treatise evidence can, 
however, provide important support when combined with an 
opinion of a medical professional.  

Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, supra.  Here, as was noted above, the medical authority 
proffered by the appellant is not sufficiently combined with 
an opinion of a medical professional.  It is also noted that 
while there has been a clinical finding of possible right 
shoulder impingement syndrome and multiple joint DJD and/or 
arthralgias, a physician has not opined a relationship 
between these findings and service or, in the case of DJD, to 
a period of one year following service.  Moreover, the 
article does not discuss generic relationships between 
findings in service or within one year of service and current 
disability with a degree of certainty such that, under the 
facts of this case, there is a plausible causality based upon 
objective facts.  Id.

The Court has also found that medical evidence based upon an 
appellant's recitations of medical history which has already 
been considered and rejected by the VA is not probative of 
the central issue and is thus not material.  Chavarria v. 
Brown, 5 Vet. App. 468 (1993).  Consequently, the statements 
of the veteran as to the extent of his bilateral hearing loss 
and right shoulder disorder, and how and when he incurred 
bilateral hearing loss, esophageal reflux, heart disorder and 
right shoulder disorder are not new, and in light of the lack 
of any competent medical findings to relate any disability to 
service, presumptively or otherwise, the Board finds that new 
and material evidence has not been received.  Therefore, the 
March 1997 Board decision remains final, and the claims for 
service connection for bilateral hearing loss, esophageal 
reflux, heart disease, and a right shoulder disorder, are not 
reopened.


IV.  A TMJ Disorder

Background

As was noted above, service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

The enlistment examination revealed no relevant complaints or 
medical history.  Service medical records, including dental 
records, do not reflect any TMJ disability.

A May 1993 whole body scan included a finding of increased 
uptake involving the maxilla and mandible, and the impression 
included dental inflammatory disease involving the maxilla 
and mandible.

VA outpatient records from May 1996 reveal TMJ evaluation, at 
which time pain on palpation of the TMJ was noted.  At this 
time, no diagnosis was established and the veteran was to 
return with splint and occlusive therapy.  

A VA dental treatment record, dated in April 1997, indicated 
that there was a "click" on the right with less movement, 
and a positive entry relating to the TMJ, bilaterally.

VA dental examination in December 1997 revealed that the 
veteran reported complaints of TMJ pain and popping primarily 
following meals since the fall of 1990.  There was evidence 
of limited opening and pain with motion, and a diagnosis of 
craniomandibular dysfunction, TMJ dysfunction, and 
"myofascial."

A December 1997 VA whole body scan was interpreted to reveal 
increased radiopharmaceutical activity in the maxilla and 
mandible, and an impression of mild periodontal disease.

At a personal hearing in May 1998, the veteran testified that 
his TMJ disorder was first diagnosed at the time of his 
initial post-service VA examination in the fall of 1990 (T. 
at p. 22).  The veteran believed that the DJD in the maxilla 
and mandible were related to his TMJ disorder (T. at p. 23).  


Analysis

The Board has reviewed the record as to the veteran's claim 
for service connection for a TMJ disorder, and first notes 
that the record establishes a current TMJ disorder and that 
his evidentiary assertions are sufficient and competent to 
establish that he experienced TMJ pain during service, thus 
arguably establishing both the first and second elements of a 
well-grounded claim.  The record does not demonstrate, 
however, that the veteran has met his burden as to the final 
element of a well-grounded claim.

More specifically, the Board finds that the claim for service 
connection for a TMJ disorder is not well grounded due to the 
lack of evidence to satisfy element three, a nexus between 
any current TMJ disorder and disease or injury in service.  
The only evidence advanced to support the existence of this 
element of a well-grounded claim on the facts of this case is 
the evidentiary assertions of the veteran.  See Caluza v. 
Brown, supra.  However, the Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran has had no medical training 
(while the record reflects that the veteran may have had some 
amount of medical training, it does not reflect enough 
specifics so as to justify a finding of relevant expertise), 
his assertion that any current TMJ disorder is related to 
certain symptoms the veteran experienced in service, carries 
no weight.  See Espiritu v. Derwinski, supra.

As for the medical evidence of record, there is no medical 
evidence that offers an etiology for any current TMJ 
disorder.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  See Grottveit v. Brown, supra.  
The record as it now stands really contains no competent 
medical evidence providing a link between any current TMJ 
disorder and the veteran's period of service.  In this 
regard, the analysis set forth by the Court in Savage 
concerning when lay evidentiary assertions can well ground a 
claim on the basis of chronicity or continuity of symptoms 
would appear to the Board to clearly indicate that, while the 
appellant is competent to describe manifestations, he is not 
competent to causally link those manifestations of an 
underlying disability, unless the disability itself is one 
that a lay party can perceive.  Id. at 495-97.  A TMJ 
disorder is not subject to lay observation.  Therefore, the 
Board concludes that lay testimony or statements can not 
establish this disability.  In summary, the Board finds that 
the veteran's claim is clearly not well grounded in that it 
lacks the requisite medical evidence to establish "nexus" 
between current disability and service.  Caluza v. Brown, 
supra.

The Board would further point out that service connection is 
not available as secondary to DJD of the maxilla and mandible 
as these are not service-connected disabilities.  38 C.F.R. 
§ 3.310(a) (1999) permits secondary service connection only 
when such disability is proximately due to or the result of a 
service-connected disease or injury. 


ORDER

The October 1993 rating decision contained clear and 
unmistakable error in its grant of service connection of DJD 
of joints other than the right hip, and service connection 
for DJD of joints other than the right hip is therefore 
severed.

An evaluation in excess of 10 percent for service-connected 
traumatic arthritis of the right hip is denied.

New and material evidence not having been received to reopen 
the claims for service connection for bilateral hearing loss, 
esophageal reflux, heart disease, and a right shoulder 
disorder, the claims remain denied.

The claim for service connection for TMJ syndrome is denied 
as not well grounded.


REMAND

As was noted previously, the record reveals that a claim for 
an evaluation for service-connected low back strain was 
raised by the veteran in his substantive appeal, dated in 
October 1998.  As the record does not reflect the 
adjudication of this claim, the Board finds that entitlement 
to an evaluation in excess of 20 percent for low back strain 
is not currently a subject for appellate consideration and 
must be referred back to the RO for further adjudication.  
However, while the Board does find that the issue of 
entitlement to a total disability rating based on individual 
unemployability is properly before the Board, since the RO's 
determination as to the issue of entitlement to an increased 
evaluation for a low back disorder might have a direct impact 
on entitlement to a total disability rating based on 
individual unemployability, these two issues are inextricably 
intertwined pursuant to Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Consequently, the Board finds that it must remand 
the issue of entitlement to a total disability rating based 
on individual unemployability to afford the RO with the 
opportunity to adjudicate the veteran's reopened claim, and 
to thereafter, assess the impact of this service-connected 
disability on his entitlement to a total rating.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his low back 
strain.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to the low back.

3.  The RO should then arrange for an 
examination by an appropriate specialist 
to determine the nature and severity of 
the veteran's service-connected low back 
strain and other service-connected 
disability.  All indicated studies must 
be conducted.  The claims file, or copies 
of pertinent documents located therein, 
and a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide responses to 
the following:

(a) What are the effects of pain, if any, 
due to the veteran's low back strain and 
other service-connected disability, and 
the effects this disability has on his 
ability to function generally and on a 
day-to-day basis?

(b) What is the degree of medical 
probability that the veteran's low back 
strain and other service-connected 
disability alone, without regard to the 
appellant's age or the effects of any 
nonservice- connected disabilities, would 
preclude him from obtaining or retaining 
average civilian work?

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should first adjudicate the issue of 
entitlement to an increased evaluation 
for low back strain.  

6.  The RO should then adjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to his service-
connected disabilities with consideration 
of 38 C.F.R. §§ 3.321(b)(1) and 4.16 
(1999).  If a total rating on this basis 
is not granted, specific reference should 
be made to the service-connected 
disabilities and extra-schedular 
consideration, pursuant to38 C.F.R. §§ 
3.321(b)(1) (1999) and 4.16(b) (1999), 
(or an explanation for rejection of the 
applicability of such consideration for 
the veteran's service-connected 
disabilities), and consideration of the 
veteran's employability in light of the 
pain he suffers.

7.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

